McAlvay, J.
This is an application by defendants and appellants for the appointment of a receiver of certain property involved in a cause now pending in this court on appeal from the circuit court for Macomb county-in chancery. On May 9, 1904, complainant filed his bill of complaint in said court against defendants to set aside a deed made by him August 11, 1903, to defendant Addie E. Myers, of a certain brick store and office building in Mt. Clemens, on the ground that the same was obtained through false and fraudulent representations. He was granted a decree in accordance with the prayer of his bill. *343Defendants, pending a settlement of the case by the court, asked the court for a stay of proceedings pending their appeal. The motion was granted as to the collection of the complainant’s costs, and the court required the complainant to furnish defendants a bond in the sum of $3,000, to pay and account to them, as provided in said order, for all rents collected pending the appeal and determination of the case in this court. Complainant at that time or immediately after went into possession of the premises in dispute. This application is made on the ground that his possession was improperly obtained, that he is financially irresponsible, and that his agent is lax in collecting rents, paying taxes, paying interest on a mortgage, and caring for the property; and they insist that, during the pend-ency of this suit, and until the case is finally decided, their interests should be protected in the manner requested.
The bond given by complainant is not adequate security. It does not protect defendant from negligence in the care and management of said building. The motion for the appointment of a receiver is granted, unless within 10 days complainant executes to defendant Addie E. Myers a bond in the penal sum of $6,000 with sureties approved by the clerk of this court, conditioned, in the event of the reversal of the decree of the lower court, upon his paying at once to said defendant all rents collected by him and not legally and properly disbursed, and upon paying all damages resulting from negligence in the care or management of said building. (This is intended to describe negligence' in collecting rents, and in failing to properly lease any part of said building, as well as any other negligence in its care or management.)
An attorney fee of $10 is allowed petitioner as costs of this motion.
Carpenter, C. J., and Blair, Hooker, and Moore, JJ., concurred.